DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject.

Regarding claim 21
Claim 21 is drawn to a “computer program product” and the broadest reasonable interpretation in light of the specification (e.g., ¶ 0136) encompasses an embodiment in which the claimed “computer program product” is a computer program per se. A computer program per se does not fall in one the four categories of patent eligible subject. 
The Examiner suggests to rewrite the claim in such a manner that it is drawn to the non-transitory computer readable storage medium instead of the computer program product to overcome the current rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 12-14, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Tomlin; Arthur et al., US 20180108179 A1].

Regarding claim 1:
	Tomlin discloses:
1. A handheld electronic device [Tomlin: Fig.3: handheld input device 32; Figs.10A-B: handheld input device 64; Fig.5: object 42; ¶ 0028: “In the example shown, the real-world object may be a handheld input device 32 such as a video game controller configured to provide user input to the HMD device 10. To provide such functionality, the handheld input device 32 may comprise its own processor, memory, and transceiver, among other components, discussed below with reference to FIG. 10”; ¶ 0066: “As discussed above, the object 42 may be a handheld input device 64 configured to provide user input to the HMD device 10”] for controlling three-dimensional content [Tomlin: Fig.3: hologram 33; ¶ 0029: “By tracking the pose (described later) of the handheld input device 32, the display 18 may be further configured to overlay a hologram 33 that corresponds to the pose of the handheld input device 32 in space over time. In this example, the hologram 33 may be a glowing sword which incorporates the real handheld input device 32 as a hilt and follows the handheld input device 32 as it is waved around in space by the user 31”] displayed in a user interface of a computing device [Tomlin: Fig.1: HMD device 10; Fig.3: HMD device 10; ¶ 0029: “In the example of FIG. 3, a user 31 may view an augmented reality scene with the HMD device 10, shown here in dashed lines”], the handheld electronic device including: 
an electromagnetic sensing system [Tomlin: Fig.5: magnetic tracking system 45: electromagnetic field sensor 40; ¶ 0033: “the mixed reality system 100 may also include an electromagnetic field sensor 40 affixed to an object 42”] for detecting, for the handheld electronic device, a pose of the handheld electronic device in three-dimensional space [Tomlin: Fig.1: act 110; ¶ 0025: “A magnetic tracking system will capture pose data (act 110) for one or more objects in the real-world”; ¶ 0032: “Referring to FIG. 1, the HMD device 10 may include an electromagnetic tracking system to track a real world object and capture data corresponding to the pose of the real world object (act 110)”];
	 an inertial measurement unit sensor [Tomlin: Fig.10B: Inertial measurement unit (IMU) 96] for detecting, for the handheld electronic device, an orientation in three-dimensional space of the handheld electronic device in three- dimensional space [Tomlin: Fig.3: act 130; ¶ 0065: “For example, the alternative tracking systems may be an inertial measurement unit (IMU)”; ¶ 0025: “In addition, an optical tracking system (act 120) and/or an alternative tracking system (act 130) will capture independent pose data for the same one or more objects in the real-world. As used herein, a “pose” may include position and orientation for a total of six values per location (e.g. X, Y, Z for position and pitch, roll, yaw for orientation).”; ¶ 0066: “The handheld input device 64 also may include the IMU 96 mentioned above, which itself may be used as an input controls 66 responsive to movement in three dimensions and rotation in three dimensions for a total of six degrees of freedom. The IMU 96 may comprise a sensor suite including a gyroscope and accelerometer, and optionally a magnetometer. The IMU 96 may be configured to measure a change in acceleration with the accelerometer and a change in orientation (pitch, roll, and yaw) with the gyroscope, and may use data from the magnetometer to adjust for drift”];
	 at least one processor [Tomlin: Fig.5: processor 50C] coupled to memory [Tomlin: memory 52C; ¶ 0035: “Further, the electromagnetic field sensor 40 may include a processor 50C configured to execute instructions stored in memory 52C”], the at least one processor configured to generate commands to manipulate the three-dimensional content in the computing device [Tomin: ¶ 0046: “. Whether operating in an augmented reality mode or a virtual reality mode, at 632, the method 600 may include overlaying on the display a hologram that corresponds to the location of the electromagnetic field sensor in space over time. In order to constantly display the hologram at an updated location over time, the method 600 may return to 604 and repeat any of the steps there between. As the location of the electromagnetic field sensor changes, the controller may render images on the display to move the hologram in a corresponding manner, whether the hologram is directly overlaid on the location, is a fixed distance away from the location, or is a changing distance away from the location. In such a manner, the hologram may be seemingly seamlessly integrated with the real-world environment to the user”], the commands being generated based on a determined proximity of the handheld electronic device relative to a receiver module [Tomlin: EMF base station 36 and transceiver 54A] associated with the computing device [Tomlin: Fig.3: HMD device 10; ¶ 0035: “The base station 36 may include a processor 50A configured to execute instructions stored in memory 52A and a transceiver 54A that allows the base station to communicate with the electromagnetic field sensor 40 and/or controller 20”; ¶ 0059: “Further, at 914, augmenting the magnetic tracking system may comprise determining that a confidence level of the location of the electromagnetic field sensor in space determined using the magnetic tracking system is less than a predetermined threshold, and at 916, determining a secondary location of the electromagnetic field sensor in space using the optical tracking system. As discussed above, the magnetic tracking system may become unreliable and data from the optical tracking system may be prioritized when the threshold is not met.”], the determined proximity triggering selection of data for use in generation of the commands [Tomlin: ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system, which may result in lowering the power of the non-prioritized system, or even turning the system off”], the data including: 
the pose of the electromagnetic sensing system when the determined proximity indicates that the handheld electronic device is within range of the receiver module [Tomlin: ¶ 0085: “The processor 50B may be configured to execute the data filter 90 to compare the confidence level 92 to the threshold. When the confidence level 92 meets or exceeds the threshold, the processor 50B may be configured to use the location 58 from the magnetic tracking system 45 as the true location when performing further actions based on the location of the object 42, such as displaying holograms that move together with the object 42.”] , and the orientation of the inertial measurement unit sensor when the determined proximity indicates that the handheld electronic device is out of range of the receiver module [Tomlin: ¶ 0085: “When the confidence level 92 is less than the threshold, the processor SOB may be configured to instead use the secondary location 94 from the optical tracking system 74”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”];
	 and at least one communication module [Tomin: Fig.5: transceivers 54A-C] to trigger transmission of the commands to manipulate the three-dimensional content displayed in the computing device based on detected changes in pose of the handheld electronic device [Tomlin: ¶ 0035: “and a transceiver 54C that allows the electromagnetic field sensor 40 to wirelessly communicate with the base station 36 and/or controller 20”; ¶ 0044: “At 610, the electromagnetic field sensor may comprise a transceiver and the method 600 may include wirelessly communicating between the electromagnetic field sensor and the base station. Alternatively, any of the base station, the electromagnetic field sensor, and a controller of the HMD device may be connected via a wired connection.”; ¶ 0046: “At 626, when the object is a handheld input device, the method 600 may include providing user input to the HMD device via the input device. In such a situation, the handheld input device may be used for six degree of freedom input. At 628, the method 600 may include displaying virtual reality images on an at least partially opaque display of the HMD device. At 630, the method 600 may include displaying augmented reality images on an at least partially see-through display of the HMD device. Whether opaque or see-through, the display may be controlled by the controller of the HMD device. As discussed above, the display may be configured to switch between opaque and see-through modes, or vary by degrees therebetween. Whether operating in an augmented reality mode or a virtual reality mode, at 632, the method 600 may include overlaying on the display a hologram that corresponds to the location of the electromagnetic field sensor in space over time. In order to constantly display the hologram at an updated location over time, the method 600 may return to 604 and repeat any of the steps there between. As the location of the electromagnetic field sensor changes, the controller may render images on the display to move the hologram in a corresponding manner, whether the hologram is directly overlaid on the location, is a fixed distance away from the location, or is a changing distance away from the location. In such a manner, the hologram may be seemingly seamlessly integrated with the real-world environment to the user”].

Regarding claim 3:
	Tomlin discloses:
3. The handheld electronic device of claim 1, 
	wherein the handheld electronic device is configured to: 
prioritize use of the electromagnetic sensing system using six degrees of freedom while within range of the receiver module [Tomlin: ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”];
	 and switch to perform sensing in three degrees of freedom using the inertial measurement unit upon detecting that the handheld electronic device is out of range of the receiver module associated with the computing device [Tomlin: ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”; Examiner: As apparent from the above paragraphs, IMU is used if the confidence levels of the other systems such as the magnetic and optical tracking systems are low such as in the case where the handheld input device is out of the sensing ranges of the magnetic and optical tracking systems.].

Regarding claim 9:
	Tomlin discloses:
9. The handheld electronic device of claim 1, 
	wherein the handheld electronic device is detected to be out of range of the computing device if a metric correlated to signal noise associated with the electromagnetic sensing system is above a noise threshold [Tomlin: ¶ 0038: “When a larger radius is required by the mixed reality system 100, the power used by the base station to create the electromagnetic field 38 can be increased proportionally. In an embodiment, the processor 50A, 50B or 50C may be configured to adjust the signal strength of the EMF base station 36 based on the detected signal strength 44 falling above or below a prescribed range. The prescribed signal strength range may in part be determined by a threshold of an expected signal to noise ratio from the electromagnetic field 44. For example, when the noise ratio exceeds the defined level, the processor 50A, 50B or 50C may increase the power of the electromagnetic signal 44 by the EMF base station 36 to improve the signal strength and thereby reducing the noise ratio.”].

Regarding claim 12:
	Tomlin discloses:
12. A pose tracking system [Tomlin: Fig.5: mixed reality system 100]  for an air mouse device [Tomlin: Fig.3: handheld input device 32; Figs.10A-B: handheld input device 64; Fig.5: object 42; ¶ 0028: “In the example shown, the real-world object may be a handheld input device 32 such as a video game controller configured to provide user input to the HMD device 10. To provide such functionality, the handheld input device 32 may comprise its own processor, memory, and transceiver, among other components, discussed below with reference to FIG. 10”; ¶ 0066: “As discussed above, the object 42 may be a handheld input device 64 configured to provide user input to the HMD device 10”] comprising: 
an electromagnetic receiver device [Tomlin: Fig.5: magnetic tracking system 45: electromagnetic field sensor 40; ¶ 0033: “the mixed reality system 100 may also include an electromagnetic field sensor 40 affixed to an object 42”] associated with the air mouse device [Tomlin: Fig.3: handheld input device 32; Figs.10A-B: handheld input device 64; Fig.5: object 42] and configured to determine a 6-DoF pose [Tomin: ¶ 0025: “A magnetic tracking system will capture pose data (act 110) for one or more objects in the real-world. In addition, an optical tracking system (act 120) and/or an alternative tracking system (act 130) will capture independent pose data for the same one or more objects in the real-world. As used herein, a “pose” may include position and orientation for a total of six values per location (e.g. X, Y, Z for position and pitch, roll, yaw for orientation).”] between a remote electromagnetic transmitter [Tomlin: Fig.5: EMF base station 36] and the electromagnetic receiver device [Tomlin: Fig.5: EMG sensor 40], the remote electromagnetic transmitter[Tomlin: Fig.5: EMF base station 36]  being associated with a computing device [Tomlin: Fig.5: HMD device 10];
	 an inertial measurement sensor [Tomlin: Fig.10B: Inertial measurement unit (IMU) 96] configured to determine a 3-DoF pose of the air mouse device [Tomlin: ¶ 0066: “The handheld input device 64 also may include the IMU 96 mentioned above, which itself may be used as an input controls 66 responsive to movement in three dimensions and rotation in three dimensions for a total of six degrees of freedom”];
	 at least one processor [Tomlin: Fig.5: processor 50C] coupled to memory [Tomlin: memory 52C; ¶ 0035: “Further, the electromagnetic field sensor 40 may include a processor 50C configured to execute instructions stored in memory 52C”] and configured to: 
generate commands using the 6-DoF pose to manipulate three-dimensional content displayed on the computing device [Tomin: ¶ 0046: “. Whether operating in an augmented reality mode or a virtual reality mode, at 632, the method 600 may include overlaying on the display a hologram that corresponds to the location of the electromagnetic field sensor in space over time. In order to constantly display the hologram at an updated location over time, the method 600 may return to 604 and repeat any of the steps there between. As the location of the electromagnetic field sensor changes, the controller may render images on the display to move the hologram in a corresponding manner, whether the hologram is directly overlaid on the location, is a fixed distance away from the location, or is a changing distance away from the location. In such a manner, the hologram may be seemingly seamlessly integrated with the real-world environment to the user”], in response to detecting air mouse poses while the air mouse device is communicably coupled to the electromagnetic transmitter [Tomlin: Fig.3: HMD device 10; ¶ 0035: “The base station 36 may include a processor 50A configured to execute instructions stored in memory 52A and a transceiver 54A that allows the base station to communicate with the electromagnetic field sensor 40 and/or controller 20”; ¶ 0059: “Further, at 914, augmenting the magnetic tracking system may comprise determining that a confidence level of the location of the electromagnetic field sensor in space determined using the magnetic tracking system is less than a predetermined threshold, and at 916, determining a secondary location of the electromagnetic field sensor in space using the optical tracking system. As discussed above, the magnetic tracking system may become unreliable and data from the optical tracking system may be prioritized when the threshold is not met.”; ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system, which may result in lowering the power of the non-prioritized system, or even turning the system off”];
	 and generate commands using the 3-DoF pose to manipulate three-dimensional content displayed on the computing device [Tomlin: ¶ 0085: “The processor 50B may be configured to execute the data filter 90 to compare the confidence level 92 to the threshold. When the confidence level 92 meets or exceeds the threshold, the processor 50B may be configured to use the location 58 from the magnetic tracking system 45 as the true location when performing further actions based on the location of the object 42, such as displaying holograms that move together with the object 42.”], in response to detecting air mouse poses while the air mouse device is beyond a predetermined range from the electromagnetic receiver device [Tomlin: ¶ 0085: “When the confidence level 92 is less than the threshold, the processor SOB may be configured to instead use the secondary location 94 from the optical tracking system 74”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”].

Regarding claim 13:
	Tomlin discloses:
13. The pose tracking system of claim 12, 
	wherein the predetermined range is based at least in part on at least one metric that corresponds to a received signal strength detected at the electromagnetic receiver device [Tomlin:¶ 0033: “In addition to the HMD device 10, the mixed reality system 100 may also include an electromagnetic field sensor 40 affixed to an object 42 and configured to sense a strength 44 of the electromagnetic field 38”; ¶ 0036: “The HMD device 10 may include a processor, which may be the processor 50A or the processor 50B, configured to determine a relative location 48 of the electromagnetic field sensor 40 relative to the base station 36 based on the sensed strength 44.”;
 ¶ 0038: “When a larger radius is required by the mixed reality system 100, the power used by the base station to create the electromagnetic field 38 can be increased proportionally. In an embodiment, the processor 50A, 50B or 50C may be configured to adjust the signal strength of the EMF base station 36 based on the detected signal strength 44 falling above or below a prescribed range. The prescribed signal strength range may in part be determined by a threshold of an expected signal to noise ratio from the electromagnetic field 44. For example, when the noise ratio exceeds the defined level, the processor 50A, 50B or 50C may increase the power of the electromagnetic signal 44 by the EMF base station 36 to improve the signal strength and thereby reducing the noise ratio.”].

Regarding claim 14:
	Tomlin discloses:
14. The pose tracking system of claim 12, further comprising at least one communication module [Tomlin: Fig.5: transceivers 54A-C] to transmit the generated commands to the computing device to control the three- dimensional content displayed on the computing device [Tomlin: Tomlin: ¶ 0035: “and a transceiver 54C that allows the electromagnetic field sensor 40 to wirelessly communicate with the base station 36 and/or controller 20”; ¶ 0044: “At 610, the electromagnetic field sensor may comprise a transceiver and the method 600 may include wirelessly communicating between the electromagnetic field sensor and the base station. Alternatively, any of the base station, the electromagnetic field sensor, and a controller of the HMD device may be connected via a wired connection.”; ¶ 0046: “At 626, when the object is a handheld input device, the method 600 may include providing user input to the HMD device via the input device. In such a situation, the handheld input device may be used for six degree of freedom input. At 628, the method 600 may include displaying virtual reality images on an at least partially opaque display of the HMD device. At 630, the method 600 may include displaying augmented reality images on an at least partially see-through display of the HMD device. Whether opaque or see-through, the display may be controlled by the controller of the HMD device. As discussed above, the display may be configured to switch between opaque and see-through modes, or vary by degrees therebetween. Whether operating in an augmented reality mode or a virtual reality mode, at 632, the method 600 may include overlaying on the display a hologram that corresponds to the location of the electromagnetic field sensor in space over time. In order to constantly display the hologram at an updated location over time, the method 600 may return to 604 and repeat any of the steps there between. As the location of the electromagnetic field sensor changes, the controller may render images on the display to move the hologram in a corresponding manner, whether the hologram is directly overlaid on the location, is a fixed distance away from the location, or is a changing distance away from the location. In such a manner, the hologram may be seemingly seamlessly integrated with the real-world environment to the user”].

Regarding claim 16:
	Tomlin discloses:
16. The pose tracking system of claim 12, 
	wherein the processor is configured to: 
generate commands using the 3-DoF pose [Tomlin: ¶ 0066: “The handheld input device 64 also may include the IMU 96 mentioned above, which itself may be used as an input controls 66 responsive to movement in three dimensions and rotation in three dimensions for a total of six degrees of freedom”; ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”; Examiner: As apparent from the above paragraphs, IMU is used if the confidence levels of the other systems such as the magnetic and optical tracking systems are low such as in the case where the handheld input device is out of the sensing ranges of the magnetic and optical tracking systems.] to trigger manipulation of three-dimensional content displayed on the computing device until the air mouse device is within range of the electromagnetic receiver device [Tomlin: ¶ 0066: “The handheld input device 64 also may include the IMU 96 mentioned above, which itself may be used as an input controls 66 responsive to movement in three dimensions and rotation in three dimensions for a total of six degrees of freedom”; ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”; Examiner: As apparent from the above paragraphs, IMU is used if the confidence levels of the other systems such as the magnetic and optical tracking systems are low such as in the case where the handheld input device is out of the sensing ranges of the magnetic and optical tracking systems.];
	 and automatically switch to generating commands using the 6-DoF pose to trigger manipulation of three-dimensional content displayed on the computing device when the air mouse device is within range of the electromagnetic receiver device [Tomlin: Fig.3: HMD device 10; ¶ 0035: “The base station 36 may include a processor 50A configured to execute instructions stored in memory 52A and a transceiver 54A that allows the base station to communicate with the electromagnetic field sensor 40 and/or controller 20”; ¶ 0059: “Further, at 914, augmenting the magnetic tracking system may comprise determining that a confidence level of the location of the electromagnetic field sensor in space determined using the magnetic tracking system is less than a predetermined threshold, and at 916, determining a secondary location of the electromagnetic field sensor in space using the optical tracking system. As discussed above, the magnetic tracking system may become unreliable and data from the optical tracking system may be prioritized when the threshold is not met.”; ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system, which may result in lowering the power of the non-prioritized system, or even turning the system off”; ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”; Examiner: As apparent from the above paragraphs, IMU is used if the confidence levels of the other systems such as the magnetic and optical tracking systems are low such as in the case where the handheld input device is out of the sensing ranges of the magnetic and optical tracking systems.].

Regarding claim 17:
	Tomlin discloses:
17. An air mouse device [Tomlin: Fig.3: handheld input device 32; Figs.10A-B: handheld input device 64; Fig.5: object 42; ¶ 0028: “In the example shown, the real-world object may be a handheld input device 32 such as a video game controller configured to provide user input to the HMD device 10. To provide such functionality, the handheld input device 32 may comprise its own processor, memory, and transceiver, among other components, discussed below with reference to FIG. 10”; ¶ 0066: “As discussed above, the object 42 may be a handheld input device 64 configured to provide user input to the HMD device 10”]  for controlling content [Tomlin: Fig.3: hologram 33; ¶ 0029: “By tracking the pose (described later) of the handheld input device 32, the display 18 may be further configured to overlay a hologram 33 that corresponds to the pose of the handheld input device 32 in space over time. In this example, the hologram 33 may be a glowing sword which incorporates the real handheld input device 32 as a hilt and follows the handheld input device 32 as it is waved around in space by the user 31”] displayed in a user interface of a computing device [Tomlin: Fig.1: HMD device 10; Fig.3: HMD device 10; ¶ 0029: “In the example of FIG. 3, a user 31 may view an augmented reality scene with the HMD device 10, shown here in dashed lines”], the air mouse device including: 
an electromagnetic sensing system [Tomlin: Fig.5: magnetic tracking system 45: electromagnetic field sensor 40; ¶ 0033: “the mixed reality system 100 may also include an electromagnetic field sensor 40 affixed to an object 42”] for detecting, for the air mouse device, a three- dimensional position and a three-dimensional orientation responsive to detected movements of the air mouse device in three-dimensional space [Tomlin: Fig.1: act 110; ¶ 0025: “A magnetic tracking system will capture pose data (act 110) for one or more objects in the real-world”; ¶ 0032: “Referring to FIG. 1, the HMD device 10 may include an electromagnetic tracking system to track a real world object and capture data corresponding to the pose of the real world object (act 110)”];
	 an inertial measurement unit sensor [Tomlin: Fig.10B: Inertial measurement unit (IMU) 96] for detecting, for the air mouse device, a three- dimensional orientation in three-dimensional space  [Tomlin: Fig.3: act 130; ¶ 0065: “For example, the alternative tracking systems may be an inertial measurement unit (IMU)”; ¶ 0025: “In addition, an optical tracking system (act 120) and/or an alternative tracking system (act 130) will capture independent pose data for the same one or more objects in the real-world. As used herein, a “pose” may include position and orientation for a total of six values per location (e.g. X, Y, Z for position and pitch, roll, yaw for orientation).”; ¶ 0066: “The handheld input device 64 also may include the IMU 96 mentioned above, which itself may be used as an input controls 66 responsive to movement in three dimensions and rotation in three dimensions for a total of six degrees of freedom. The IMU 96 may comprise a sensor suite including a gyroscope and accelerometer, and optionally a magnetometer. The IMU 96 may be configured to measure a change in acceleration with the accelerometer and a change in orientation (pitch, roll, and yaw) with the gyroscope, and may use data from the magnetometer to adjust for drift”];
	 at least one processor [Tomlin: Fig.5: processor 50C] coupled to memory [Tomlin: memory 52C; ¶ 0035: “Further, the electromagnetic field sensor 40 may include a processor 50C configured to execute instructions stored in memory 52C”], the at least one processor configured to generate commands to manipulate the content in the computing device [Tomin: ¶ 0046: “. Whether operating in an augmented reality mode or a virtual reality mode, at 632, the method 600 may include overlaying on the display a hologram that corresponds to the location of the electromagnetic field sensor in space over time. In order to constantly display the hologram at an updated location over time, the method 600 may return to 604 and repeat any of the steps there between. As the location of the electromagnetic field sensor changes, the controller may render images on the display to move the hologram in a corresponding manner, whether the hologram is directly overlaid on the location, is a fixed distance away from the location, or is a changing distance away from the location. In such a manner, the hologram may be seemingly seamlessly integrated with the real-world environment to the user”], the commands being generated based on a determined proximity of the air mouse device relative to the computing device [Tomlin: Fig.3: HMD device 10; ¶ 0035: “The base station 36 may include a processor 50A configured to execute instructions stored in memory 52A and a transceiver 54A that allows the base station to communicate with the electromagnetic field sensor 40 and/or controller 20”; ¶ 0059: “Further, at 914, augmenting the magnetic tracking system may comprise determining that a confidence level of the location of the electromagnetic field sensor in space determined using the magnetic tracking system is less than a predetermined threshold, and at 916, determining a secondary location of the electromagnetic field sensor in space using the optical tracking system. As discussed above, the magnetic tracking system may become unreliable and data from the optical tracking system may be prioritized when the threshold is not met.”], the determined proximity triggering selection of data for use in generation of the commands [Tomlin: ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system, which may result in lowering the power of the non-prioritized system, or even turning the system off”], 
	wherein the data includes:
 the three-dimensional position and the three-dimensional orientation associated with the electromagnetic sensing system when the determined proximity indicates that the air mouse device is within range of the computing device [Tomlin: ¶ 0085: “The processor 50B may be configured to execute the data filter 90 to compare the confidence level 92 to the threshold. When the confidence level 92 meets or exceeds the threshold, the processor 50B may be configured to use the location 58 from the magnetic tracking system 45 as the true location when performing further actions based on the location of the object 42, such as displaying holograms that move together with the object 42.”], and the three-dimensional orientation of the inertial measurement unit sensor when the determined proximity indicates that the air mouse device is out of range of the computing device [Tomlin: ¶ 0085: “When the confidence level 92 is less than the threshold, the processor SOB may be configured to instead use the secondary location 94 from the optical tracking system 74”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”];
	 and at least one communication module [Tomin: Fig.5: transceivers 54A-C] to trigger transmission of the commands to manipulate the content displayed in the computing device [Tomlin: ¶ 0035: “and a transceiver 54C that allows the electromagnetic field sensor 40 to wirelessly communicate with the base station 36 and/or controller 20”; ¶ 0044: “At 610, the electromagnetic field sensor may comprise a transceiver and the method 600 may include wirelessly communicating between the electromagnetic field sensor and the base station. Alternatively, any of the base station, the electromagnetic field sensor, and a controller of the HMD device may be connected via a wired connection.”; ¶ 0046: “At 626, when the object is a handheld input device, the method 600 may include providing user input to the HMD device via the input device. In such a situation, the handheld input device may be used for six degree of freedom input. At 628, the method 600 may include displaying virtual reality images on an at least partially opaque display of the HMD device. At 630, the method 600 may include displaying augmented reality images on an at least partially see-through display of the HMD device. Whether opaque or see-through, the display may be controlled by the controller of the HMD device. As discussed above, the display may be configured to switch between opaque and see-through modes, or vary by degrees therebetween. Whether operating in an augmented reality mode or a virtual reality mode, at 632, the method 600 may include overlaying on the display a hologram that corresponds to the location of the electromagnetic field sensor in space over time. In order to constantly display the hologram at an updated location over time, the method 600 may return to 604 and repeat any of the steps there between. As the location of the electromagnetic field sensor changes, the controller may render images on the display to move the hologram in a corresponding manner, whether the hologram is directly overlaid on the location, is a fixed distance away from the location, or is a changing distance away from the location. In such a manner, the hologram may be seemingly seamlessly integrated with the real-world environment to the user”].

Regarding claim 19:
	Tomlin discloses:
19. The air mouse device of claim 17, 
	wherein the air mouse device is configured to: 
prioritize use of the electromagnetic sensing system using six degrees of freedom while within range of the computing device [Tomlin: ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”];
	 and switch to perform sensing in three degrees of freedom using the inertial measurement unit upon detecting that the air mouse device is out of range of the computing device  [Tomlin: ¶ 0086: “The data filter 90 may be used to determine which data stream to prioritize over the other based on the confidence level 92 of each system”; ¶ 0086: “In some cases, the magnetic tracking system 45 may be a primary system, the optical tracking system 74 may be a secondary system, and the mixed reality system 700 may comprise a tertiary system such as an IMU 96, discussed below, and the processor 50B may use inertial data from the IMU 96, or other data from another tertiary system, to further supplement the determination and confirmation of the location 58”; Examiner: As apparent from the above paragraphs, IMU is used if the confidence levels of the other systems such as the magnetic and optical tracking systems are low such as in the case where the handheld input device is out of the sensing ranges of the magnetic and optical tracking systems.].

Regarding claim 20:
	Tomlin discloses:
20. The air mouse device of claim 17, 
	wherein the air mouse device is detected to be out of range of the computing device if a metric correlated to signal noise associated with the electromagnetic sensing system is above a predefined noise threshold [Tomlin: ¶ 0038: “When a larger radius is required by the mixed reality system 100, the power used by the base station to create the electromagnetic field 38 can be increased proportionally. In an embodiment, the processor 50A, 50B or 50C may be configured to adjust the signal strength of the EMF base station 36 based on the detected signal strength 44 falling above or below a prescribed range. The prescribed signal strength range may in part be determined by a threshold of an expected signal to noise ratio from the electromagnetic field 44. For example, when the noise ratio exceeds the defined level, the processor 50A, 50B or 50C may increase the power of the electromagnetic signal 44 by the EMF base station 36 to improve the signal strength and thereby reducing the noise ratio.”].

Regarding claim 21:
	Tomlin discloses:
21. A computer program product including instructions recorded on a non-transitory computer readable storage medium and configured, when executed by at least one semiconductor processor, to cause the at least on semiconductor processor to perform the steps of claim 1 [Tomlin: ¶ 0063: “In some embodiments, the methods and processes described herein may be tied to a computing system of one or more computing devices. In particular, such methods and processes may be implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product.”].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Tomlin; Arthur et al., US 20180108179 A1] in view of [Ullrich; Christopher J. et al., US 20190187819 A1].

Regarding claim 2:
	Tomlin discloses:
2. The handheld electronic device of claim 1.
	However, Tomlin does not expressly disclose:
	wherein the handheld electronic device is an air mouse device configured to manipulate three-dimensional computer-aided design objects displayed in the user interface of the computing device, the manipulation of the three- dimensional computer-aided design objects being based on tracking the pose of the handheld electronic device in three-dimensional space.
Ullrich discloses:
wherein the handheld electronic device [Ullrich: Fig.1A: peripheral 102; ¶ 0047: “For example, the peripheral 102 can be in a first shape (e.g., a mouse shape) when the peripheral 102 is positioned on the surface”] is an air mouse device [Ullrich: Fig.1B] configured to manipulate three-dimensional computer-aided design objects displayed in the user interface of the computing device [Ullrich; ¶ 0021: “In the illustrative example, the user may also wish to perform other operations using the CAD software that are more suited to a three-dimensional (3D) environment. So, the user may put on an augmented reality headset to view the model in a 3D environment. The user can then pick up the peripheral off the surface, stand next to the desk, and motion through real space with the peripheral to provide 3D input to the computer. This may enable the user to rotate, move, or otherwise manipulate the model more easily than using only 2D input. For example, the user can interact with the model by selecting and adjusting control points on the model to manipulate a surface geometry of the model. Once satisfied, the user can sit back down at the desk, position the peripheral back on the surface of the desk, and continue working again using 2D input”], the manipulation of the three- dimensional computer-aided design objects being based on tracking the pose of the handheld electronic device in three-dimensional space [Ullrich: ¶ 0021; ¶ 0030: “Sensor 106b can be a 3D sensor, such as a camera, accelerometer, gyroscope, range detector, depth sensor, global positioning system (GPS), and/or magnetometer for implementing 3D tracking in real space”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Ullrich in the invention of Tomlin to yield the predictable result of enabling wider application of Tomlin’s handheld electronic device such as for using it to control CAD objects as taught by Ullrich [Ullrich: ¶ 0021].

Regarding claim 18:
	Tomlin discloses:
18. The air mouse device of claim 17.
However, Tomlin does not expressly disclose:
	wherein the air mouse device is configured to manipulate three-dimensional computer-aided design objects displayed in the user interface of the computing device, the manipulation of the three-dimensional computer-aided design objects being based on tracking the position and orientation of the air mouse device in three- dimensional space.
Ullrich discloses:
	wherein the air mouse device [Ullrich: Fig.1A: peripheral 102; ¶ 0047: “For example, the peripheral 102 can be in a first shape (e.g., a mouse shape) when the peripheral 102 is positioned on the surface”] is configured to manipulate three-dimensional computer-aided design objects displayed in the user interface of the computing device [Ullrich; ¶ 0021: “In the illustrative example, the user may also wish to perform other operations using the CAD software that are more suited to a three-dimensional (3D) environment. So, the user may put on an augmented reality headset to view the model in a 3D environment. The user can then pick up the peripheral off the surface, stand next to the desk, and motion through real space with the peripheral to provide 3D input to the computer. This may enable the user to rotate, move, or otherwise manipulate the model more easily than using only 2D input. For example, the user can interact with the model by selecting and adjusting control points on the model to manipulate a surface geometry of the model. Once satisfied, the user can sit back down at the desk, position the peripheral back on the surface of the desk, and continue working again using 2D input”], the manipulation of the three-dimensional computer-aided design objects being based on tracking the position and orientation of the air mouse device in three- dimensional space [Ullrich: ¶ 0021; ¶ 0030: “Sensor 106b can be a 3D sensor, such as a camera, accelerometer, gyroscope, range detector, depth sensor, global positioning system (GPS), and/or magnetometer for implementing 3D tracking in real space”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Ullrich in the invention of Tomlin to yield the predictable result of enabling wider application of Tomlin’s handheld electronic device such as for using it to control CAD objects as taught by Ullrich [Ullrich: ¶ 0021].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Tomlin; Arthur et al., US 20180108179 A1] in view of [Li; Yinbo, US 20170123516 A1].

Regarding claim 8:
	Tomlin discloses:
8. The handheld electronic device of claim 1.
	However, Tomlin does not expressly disclose:
	wherein the handheld electronic device further includes: 
a microphone configured to receive voice-based queries for communication from the handheld electronic device to the computing device;
and a speaker configured to generate audio playback from the handheld electronic device, the audio playback including information responsive to the voice-based queries.
	Li discloses:
	wherein the handheld electronic device [Li: Fig.1 controller 100] further includes: 
a microphone [Li: Fig.26: microphone 26; ¶ 0209: “FIG. 26 shows a block diagram 2600 of an embodiment of the controller 100 of FIG. 1”] configured to receive voice-based queries for communication from the handheld electronic device to the computing device [Li: ¶ 0222: “Audio system 2632 is a system that is configured to receive, analyze, manage, interpret, and/or transmit audio data. In at least one embodiment, the audio system 2632 receives voice data from the microphone 702 of the controller 100 or the microphone of the headset 2302, and then the processor system translates the data into voice commands using speech recognition and natural language understanding algorithms and methods”];
and a speaker [Li: Fig.26: speaker 2636] configured to generate audio playback from the handheld electronic device, the audio playback including information responsive to the voice-based queries [Li: ¶ 0222: “the audio system 2632 receives audio data from computing device 1604 and transmits the audio data to be played by headset 2302/2502 or speakers. For example, when the user opens up a movie or an audio file on the computer 1604 using the controller 100, the audio system 2632 receives audio data from the computer 1604 and transmits the audio data to the speaker of the television 2504b, or the headset 2302/2502, or the speakers 704a-b of the controller 100, depending on user selection”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Li in the invention of Tomlin to yield the predictable result of making the handheld electronic device of Tomlin more functionally versatile such as enabling it to receive voice input(s).   

Claim(s) 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Tomlin; Arthur et al., US 20180108179 A1] in view of [Sesto; Adrian et al., US 20140362025 A1]

Regarding claim 10:
	Tomlin discloses:
10. The handheld electronic device of claim 1.
	However, Tomlin does not expressly disclose:
	wherein the handheld electronic device further includes a removable trackball, the trackball including the at least one communication module, 
	wherein the communication module is configured to transmit commands to control a three-dimensional object in the content according to movements of the trackball in three- dimensional space.
	Sesto discloses:
	wherein the handheld electronic device further includes a removable trackball [Sesto: Fig.1: spherical remote control 10; Fig.5: spherical remote control 51; ¶ 0024: “FIG. 5 depicts the situation where the spherical remote control is placed onto a charging cradle”], the trackball including the at least one communication module [Sesto: Fig.1: circuit 16; ¶ 0022: “The circuit 16 includes a radio antenna if the signal transmission is via WiFi or Bluetooth, or an infrared transmitter if the signal transmission is via infrared radiation”], 
	wherein the communication module is configured to transmit commands to control a three-dimensional object in the content according to movements of the trackball in three- dimensional space [Sesto: ¶ 0021: “When the remote control's accelerometer measurements are combined with the gyroscope measurements, the remote control 10 can sense motions in six degrees of freedom: up and down, left and right, forward and backwards, as well as the roll, pitch and yaw rotations. This would allow user controls in many 3D applications. For example, in a 3D video game, the character in the video game can be controlled to move left, right, up, down, forward and backward, as well as to look at various directions. Furthermore, when the accelerometer measurements and the gyroscope measurements are combined with the touch sensor measurements, many more user actions can be detected (e.g., picking up the remote, rocking the remote on the palm, or juggling the remote(s))”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Sesto in the invention of Tomlin to yield the predictable result of having a more ergonomic form factor for the handheld electronic device.  

Regarding claim 11:
	Tomlin in view of Sesto discloses:
11. The handheld electronic device of claim 10, 
	wherein a change in a detected pose associated with the trackball causes a corresponding change in a pose of the three-dimensional object [Sesto: ¶ 0021: “When the remote control's accelerometer measurements are combined with the gyroscope measurements, the remote control 10 can sense motions in six degrees of freedom: up and down, left and right, forward and backwards, as well as the roll, pitch and yaw rotations. This would allow user controls in many 3D applications. For example, in a 3D video game, the character in the video game can be controlled to move left, right, up, down, forward and backward, as well as to look at various directions. Furthermore, when the accelerometer measurements and the gyroscope measurements are combined with the touch sensor measurements, many more user actions can be detected (e.g., picking up the remote, rocking the remote on the palm, or juggling the remote(s))”].

Regarding claim 15:
	Tomlin discloses:
15. The pose tracking system of claim 12, an electromagnetic sensing system to detect a plurality of poses associated with the air mouse device [Tomlin: Fig.1: act 110; ¶ 0025: “A magnetic tracking system will capture pose data (act 110) for one or more objects in the real-world”; ¶ 0032: “Referring to FIG. 1, the HMD device 10 may include an electromagnetic tracking system to track a real world object and capture data corresponding to the pose of the real world object (act 110)”].
	However, Tomlin does not expressly disclose:
	wherein the air mouse device further includes a removable trackball, the trackball including: an electromagnetic sensing system to detect a plurality of poses associated with the air mouse device, the at least one processor to generate the commands and to transmit commands to control the three-dimensional content according to movements of the trackball in three- dimensional space.
	Sesto discloses:
	wherein the air mouse device further includes a removable trackball [Sesto: Fig.1: spherical remote control 10; Fig.5: spherical remote control 51; ¶ 0024: “FIG. 5 depicts the situation where the spherical remote control is placed onto a charging cradle”], the trackball including:  the at least one processor to generate the commands and to transmit commands to control the three-dimensional content according to movements of the trackball in three- dimensional space [Sesto: ¶ 0022: “The circuit 16 processes the measurements and transmits a signal to a receiver for controlling an application of a device. In one embodiment, the circuit 16 transmits the measurement values to the receiver and the receiver includes logics to interpret and translate these measurements into user commands. In another embodiment, the circuit 16 interprets and translates these measurements into user commands, and transmits the appropriate command signal based on the specific device being controlled.”; ¶ 0021: “When the remote control's accelerometer measurements are combined with the gyroscope measurements, the remote control 10 can sense motions in six degrees of freedom: up and down, left and right, forward and backwards, as well as the roll, pitch and yaw rotations. This would allow user controls in many 3D applications. For example, in a 3D video game, the character in the video game can be controlled to move left, right, up, down, forward and backward, as well as to look at various directions. Furthermore, when the accelerometer measurements and the gyroscope measurements are combined with the touch sensor measurements, many more user actions can be detected (e.g., picking up the remote, rocking the remote on the palm, or juggling the remote(s))”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Sesto in the invention of Tomlin to yield the predictable result of having a more ergonomic form factor for the handheld electronic device.  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the computing device is removably attached to a dongle, the dongle including a second processor, a first communication interface with the computing device, and a second communication interface with the handheld electronic device, the dongle being operable to: collect, from the at least one processor of the handheld electronic device and using the first communication interface, data associated with the pose of the handheld electronic device; convert, using the second processor, the data from the electromagnetic sensing system or from the inertial measurement unit sensor, to the commands; and transmit the commands to the computing device using the second communication interface", in combination with the other recited claim features.

Regarding claims 5-7:
	Claims 5-7 depend on claim 4 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Woods; Michael Janusz, US 10908680 B1] discloses:
	“Head-mounted augmented reality (AR) devices can track pose of a wearer's head to provide a three-dimensional virtual representation of objects in the wearer's environment. An electromagnetic (EM) tracking system can track head or body pose. A handheld user input device can include an EM emitter that generates an EM field, and the head-mounted AR device can include an EM sensor that senses the EM field. EM information from the sensor can be analyzed to determine location and/or orientation of the sensor and thereby the wearer's pose. An improved or optimized pose can be provided by reverse-estimating a reverse EM measurement matrix and optimizing the pose based on a comparison between the reverse EM measurement matrix and an EM measurement matrix measured by the EM sensor.”, as recited in the abstract.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623